I concur in the majority's decision to affirm the trial court's judgment. However, unlike the majority, I do not find appellant waived the error alleged in his first and second assignments of error. Traf. R. 11(B)(1)(b) provides: (B) Motion before plea and trial
  Any defense, objection, or request which is capable of determination without the trial of the general issue may be raised before plea or trial by motion.
  (1) The following defenses and objections must be raised before plea:
* * *
  (b) Defenses and objections based on defects in the complaint other than failure to show jurisdiction in the court or to charge an offense, which objections shall be noticed by the court at any time during the pendency of the proceeding.
Appellant's motion to dismiss claimed the complaint failed to charge an offense. As such, appellant was not required to raise it before his initial plea.